                      IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                               WESTERN DIVISION
                               No. 5:21-CV-00127-BO

 Sprout Pharmaceuticals, Inc.,

                        Plaintiff,

 v.                                                                    Order

 John Doe,

                        Defendant.


       Plaintiff Sprout Pharmaceuticals, Inc. asks the court to allow it to serve subpoenas for the

name and contact information for Defendant John Doe. D.E. 9. After reviewing the relevant

pleadings and filings, the court finds that there is good cause to grant the motion. The court will

allow discovery on these terms:

       1.      Sprout may serve Cloudflare, Inc. and GoDaddy.com with subpoenas

commanding them to provide Doe’s name, address, telephone number, email address, and any

other identifying information. Sprout must include a copy of this Order with the subpoena. The

date for compliance must be no earlier than 60 days after service.

       2.      Within seven days after Cloudflare, Inc. and GoDaddy.com receive the subpoena

they must send a copy of the subpoena and this order to the last known email address and, if

available, the last known mailing address for Doe.

       3.      Cloudflare, Inc. and GoDaddy.com may not produce documents before the

compliance date listed on the subpoena unless Doe notifies them that he or she consents to the

production of the information.

       4.      If Cloudflare, Inc. and GoDaddy.com wish to object to the subpoena or ask the



            Case 5:21-cv-00127-BO Document 12 Filed 04/21/21 Page 1 of 2
court to quash or modify it, they must do so before the date and time of compliance noted on the

subpoena.

       5.      If Doe wishes to ask the court to quash or modify the subpoena, he or she must do

so before the compliance date listed on the subpoena. Doe must serve a copy of his motion on

Sprout, Cloudflare, Inc., and GoDaddy.com. If Doe seeks to have the subpoena quashed or

modified, Cloudflare, Inc. and GoDaddy.com must not produce any responsive documents until

the court orders that production is appropriate.

       6.      Sprout may not engage in any other discovery in this action prior to conducting a

Rule 26(f) conference unless the discovery is authorized by an order of this court or the Federal

Rules of Civil Procedure.

Dated:
Dated: April 20, 2021
                                              R OBERT T. NUMBERS, II
                                              ______________________________________
                                              U NITED STATES MAGISTRATE JUDGE
                                              Robert T. Numbers, II
                                              United States Magistrate Judge




                                                   2

            Case 5:21-cv-00127-BO Document 12 Filed 04/21/21 Page 2 of 2
